UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 October 10, 2013 (Date of earliest event reported) GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in charter) Delaware 06-0868496 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Commission File Number 1-12879 One Rockefeller Plaza, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On October 10, 2013, Griffin Land & Nurseries, Inc. (“Griffin” or the “Registrant”) issued a press release announcing its results of operations for its fiscal 2013 third quarter. Attached as Exhibit 99.1 to this Current Report is Griffin’s October 10, 2013 press release. Item 9.01. Financial Statements and Exhibits Exhibit 99.1:Griffin’s October 10, 2013 Press Release (attached hereto). Forward-Looking Statements: This Current Report on Form 8-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved particularly with respect to the factors described in Griffin’s Securities and Exchange Commission filings, including the “Business,” “Risk Factors” and “Forward-Looking Information” sections of Griffin’s Annual Report on Form 10-K for the fiscal year ended December 1, 2012.The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRIFFIN LAND & NURSERIES, INC. By: /s/ Anthony J. Galici Anthony J. Galici Vice President, Chief Financial Officer and Secretary Dated:October 10, 2013
